2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18






LCI INDUSTRIES
PERFORMANCE STOCK UNIT AWARD AGREEMENT
PURSUANT TO LCI INDUSTRIES
EQUITY AWARD AND INCENTIVE PLAN,
AS AMENDED AND RESTATED




This PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) made and entered
into as of [DATE], 2018 (the “Award Date”), between LCI INDUSTRIES, a Delaware
corporation (the “Corporation”), and ____________ (the “Participant”), an
employee of the Corporation or one of its wholly owned subsidiaries, sets forth
the terms and conditions of a Performance Stock Unit Award (an “Award”) issued
pursuant to the LCI Industries Equity Award and Incentive Plan, as Amended and
Restated, which may be amended or supplemented hereafter (the “Plan”).
Participant hereby acknowledges receiving or having electronic access to a copy
of the Plan, as well as a Prospectus and Plan Description prepared by the
Corporation for Plan participants.
1.Capitalized terms used herein but not defined shall have the meanings
prescribed in the Plan.
2.In accordance with the Award, and subject to the terms and conditions of the
Plan and this Agreement, the Committee hereby grants to the Participant a
performance-based long-term incentive award of Performance Stock Units (each, a
“Unit”), the target number of which is [______] Units (the “Target Number of
Units”). The number of Units that may actually be earned and become eligible to
vest pursuant to this Award can be between 0% and [___]% of the Target Number of
Units (excluding any dividend equivalent Units credited to Participant pursuant
to Section 8 below). Each Unit that is earned as set forth herein and which
thereafter vests represents the right to receive one share of the Corporation’s
common stock, par value $0.01 per share (the “Stock”). Prior to their settlement
or forfeiture in accordance with the terms of this Agreement, the Units granted
hereunder will be credited to an account in the Participant’s name maintained by
the Corporation. This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
contingent obligation of the Corporation.
3.a.    The Units can be earned if cumulative Adjusted EPS for the Measurement
Period exceeds Benchmark EPS by more than the threshold growth percentage, and
the number of Units earned will be determined in proportion to the percentage
increase in such cumulative Adjusted EPS for the Measurement Period over the
threshold growth percentage up to the maximum growth percentage, as described in
the formula set forth on Annex A hereto. Except as otherwise provided in Section
5, the number of Units that shall be earned will be determined by the Committee
in its sole discretion.
b.    The Committee will determine (i) the degree to which the applicable
performance goals for the Measurement Period have been satisfied, and (ii) the
number of Units that have been earned


1

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




during the Measurement Period, each as determined in accordance Annex A,
typically at its February meeting of the year following the Measurement Period
(and in any event no later than 60 days following the end of the Measurement
Period). The earned Units, if any, will vest on the earlier of (i) [DATE],
202[1] (the “Vesting Date”) and (ii) the occurrence of an event described in
Section 5. Notwithstanding anything to the contrary contained herein, the
Vesting Date may not be extended.
c.    Except as provided in Section 5 hereof, the unvested portion of the Award
shall be forfeited upon the Participant’s termination of employment.
d.    The term “Adjusted EPS” means the earnings per diluted share as reported
by the Corporation in its consolidated financial statements, which may be
adjusted by the Committee to exclude the impact of the following: (i) accretion
expense; (ii) goodwill impairment; (iii) charges for reorganizing or
restructuring; (iv) charges from asset write-downs; (v) acquisitions or
divestitures; (vi) foreign exchange gains or losses; (vii) changes in accounting
principles or tax laws, rules or regulations, including, without limitation, the
effect of the U.S. tax reform act signed into law on December 22, 2017; and
(viii) extraordinary, unusual, transition, one-time and/or non-recurring items
as determined by the Committee from time to time.
e.    The term “Benchmark EPS” means $[___] per share.
f.    The term “Measurement Period” means the [two] year period from [January 1,
2018 through December 31, 2019].
4.Subject to the terms of this Agreement, after any Units vest pursuant to
Section 3 or Section 5, as applicable, the Corporation shall, as soon as
practicable (but no later than the 75th day following the applicable vesting
date), cause to be issued and delivered to the Participant (or, in the case of
vesting due to Participant’s death, to the Beneficiary designated by the
Participant in his or her most recent beneficiary designation filed with the
Committee) one share of Stock in payment and settlement of each vested Unit. If
the Units that vest include a fractional Unit, the Corporation shall round the
number of vested Units to the nearest whole Unit prior to issuance of shares of
Stock as provided herein.
5.a.    If a Change in Control occurs before the Vesting Date and while the
Participant continues to be an employee, then the following provisions shall
apply:
(i)    If this Award is not continued by the Corporation (if it is the ultimate
parent corporation surviving the Change in Control) or assumed or replaced (by
the surviving, successor or acquiring entity other than the Corporation (the
“Successor”)) in connection with the Change in Control, then the Units shall be
deemed to have been earned and vested as of the date of the Change in Control to
the degree and in the manner provided in Section 5.a.(iv).
(ii)    If this Award is continued by the Corporation or is assumed or replaced
by the Successor in connection with the Change in Control and the Participant’s
employment with the


2

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




Corporation or the Successor (or one of their wholly owned subsidiaries) is
terminated by the employer without Cause (as defined in Section 13.b. hereof) or
is terminated by the Participant for Good Reason (as defined in Section 13.b.
hereof) within twenty-four (24) months after the Change in Control, then the
Units will be deemed to have been earned and vested as of the date the
Participant ceased to be an employee to the degree and in the manner provided in
Section 5.a.(iv).
(iii)    For purposes of this Section 5.a., this Award will be considered
assumed or replaced if, in connection with the Change in Control transaction and
in a manner consistent with Code Section 409A, either (A) the contractual
obligations represented by this Award are expressly assumed by the Successor (or
its parent entity) with appropriate adjustments to the number and type of
securities subject to this Award and the applicable performance goals that
preserves the intrinsic value of this Award existing at the time of the Change
in Control transaction, or (B) the Participant has received a comparable equity
award that preserves the intrinsic value of this Award existing at the time of
the Change in Control transaction and is subject to substantially similar terms
and conditions as this Award.
(iv)    The number of Units that would be deemed earned and subject to
accelerated vesting pursuant to Section 5.a.(i) or 5.a.(ii) will be equal to (A)
if the accelerated vesting event occurred during the Measurement Period, the
Target Number of Units, prorated to reflect the portion of the Measurement
Period that had occurred before the date of the Change in Control or the
cessation of employment, as applicable, or (B) if the accelerated vesting event
occurred after the conclusion of the Measurement Period, the number of Units
determined by the Committee (or the equivalent committee of the Successor, if
applicable) to be earned using actual Adjusted EPS for the Measurement Period as
set forth in Annex A.
b.    In the event of the Participant’s death before the Vesting Date, the
Beneficiary designated by the Participant in his or her most recent beneficiary
designation filed with the Committee shall be entitled to retain the Award, and
the number of Units earned shall be determined as follows: (i) if Participant’s
death occurs before the end of the Measurement Period, the Target Number of
Units, prorated to reflect the portion of the Measurement Period for which the
Participant was employed, and (ii) if Participant’s death occurs after the
conclusion of the Measurement Period, the number of Units will be calculated as
set forth in Section 3 hereof based on the actual Adjusted EPS achieved. The
Units thus earned and calculated as set forth above shall be fully vested as of
the date of the Participant’s death.
c.    In the event of the Participant’s termination due to Disability before the
Vesting Date, the Participant shall be entitled to retain the Award, and the
number of Units earned shall be determined as follows: (i) if Participant’s
termination due to Disability occurs before the end of the Measurement Period,
the Target Number of Units, prorated to reflect the portion of the Measurement
Period prior to the date of


3

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




the cessation of employment; and (ii) if Participant’s termination due to
Disability occurs after the conclusion of the Measurement Period, the number of
Units will be calculated as set forth in Section 3 hereof based on the actual
Adjusted EPS achieved. The Units thus earned and calculated as set forth above
shall be fully vested as of the date of the Participant’s termination due to
Disability. The term “Disability” shall mean Participant’s physical or mental
disability that renders Participant incapable of performing the essential
functions of Participant’s job, with or without reasonable accommodation, and
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, as determined in good faith by the
Corporation.
d.    In the event Participant’s employment with the Corporation (or one of its
wholly owned subsidiaries) is terminated by the Corporation without Cause, or is
terminated by the Participant for Good Reason, after the end of the Measurement
Period but before the Vesting Date (and such termination does not occur within
twenty-four (24) months after a Change in Control, which termination is governed
by Section 5.a.(ii) hereof), all forfeiture conditions and other restrictions
applicable to the number of Units determined by the Committee to be earned using
actual Adjusted EPS for the Measurement Period as set forth in Annex A shall
lapse, and such number of Units shall become fully vested as of the date of
termination.
6.The Units subject to this Award do not entitle the Participant or any
Beneficiary to any rights of a holder of the Corporation’s Stock. The
Participant or Beneficiary shall not have any of the rights of a stockholder of
the Corporation in connection with the grant of Units subject to this Award
unless and until shares of Stock are issued to such Participant or Beneficiary
upon settlement of the Units as provided in Section 4.
7.The Award is not transferable by the Participant otherwise than by will or the
laws of descent and distribution; provided, however, that the designation of a
Beneficiary by the Participant shall not constitute a transfer.
8.The Committee shall make or provide for such adjustments to the Units
represented by the Award as it shall deem appropriate in accordance with Section
10(c) of the Plan. If the Corporation pays cash dividends on its Stock while any
Units subject to this Agreement are outstanding, then on each dividend payment
date a dividend equivalent dollar amount equal to the number of Units credited
to the Participant’s account pursuant to this Agreement as of the dividend
record date times the dollar amount of the cash dividend per share of Stock
shall be deemed reinvested in additional Units as of the dividend payment date
and such additional Units shall be credited to the Participant’s account. The
number of additional Units so credited shall be determined by dividing (1) the
amount of cash, or the value (as determined by the Committee) of any securities
or other property paid or distributed in respect of one outstanding share of
Stock by (2) the Fair Market Value of a share of Stock as of the date of such
payment or distribution. Any additional Units


4

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




so credited will be subject to the same terms and conditions, including the
timing of vesting and settlement, applicable to the underlying Units to which
the dividend equivalents relate.
9.All notices hereunder shall be in writing, and if to the Corporation, shall be
delivered to the Corporation or mailed to the Corporation’s principal office,
addressed to the attention of the President, and if to the Participant, shall be
delivered or mailed to the Participant at the address set forth herein. Such
addresses may be changed at any time by notice as set forth herein. A copy of
any notice given hereunder shall be sent simultaneously to the Committee, c/o
Vice President - Chief Legal Officer, LCI Industries, 3501 County Road 6 East,
Elkhart, IN 46514.
10.All decisions or interpretations made by the Committee with regard to any
question arising hereunder or under the Plan shall be binding and conclusive.
11.This Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and the successors and assigns of the Corporation and, to the
extent provided in Sections 5 and 6 hereof, the Beneficiary, personal
representatives, distributees and legatees of the Participant.
12.Nothing herein shall confer upon the Participant the right to continue as an
employee of the Corporation or affect the right of the Corporation to terminate
the Participant’s position as an employee.
13.a.     Notwithstanding any provision of this Agreement to the contrary, the
Participant understands and agrees that if he or she has engaged in any
“Detrimental Activity” as hereinafter defined, the Participant shall immediately
forfeit this Award and any right to receive shares of Stock that have not yet
been issued pursuant to Section 4 (including shares of Stock relating to Units
that may be fully vested). At such time as any Units granted hereunder are
settled in accordance with Section 4 and shares of Stock are to be delivered to
the Participant, he or she may be required to certify in a manner acceptable to
the Corporation that he or she is in compliance with the terms and conditions of
this Agreement, the Plan and any other agreement between the Participant and the
Corporation, and that the Participant is not engaged in any Detrimental
Activity. In the event the Participant fails to comply with the provisions of
this Agreement, the Plan or any other agreement with the Corporation, or engages
in any Detrimental Activity, at any time prior to or during the six months after
the Corporation has issued and delivered to her or him the entire amount of
shares of Stock in payment and settlement of each vested Unit represented by the
Award, such entire Award may be rescinded by the Corporation within one (1) year
after the Corporation becomes aware of such failure of compliance or Detrimental
Activity, and the Corporation shall notify the Participant in writing of any
such rescission within such one-year period. Within ten (10) days after
receiving such notice of rescission, the Participant shall pay to the
Corporation the entire amount of the Award previously paid to him or her, in
such manner and on such terms and conditions as may be required by the
Corporation, including, without limitation, payment in cash or by returning to
the Corporation the number of shares of Stock that the Participant received in
payment and settlement of each vested Unit under the Award.


5

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




b.    “Detrimental Activity” means (i) the unauthorized rendering of services
for any organization or engaging, directly or indirectly, in any business which
is competitive with the business of the Corporation; (ii) the disclosure to any
person or entity outside the Corporation, or use in other than the Corporation’s
business, without prior written authorization from the Corporation, of any
“Confidential Information,” as hereinafter defined or material relating to the
business of the Corporation; (iii) activity that results in termination of the
Participant’s services as an employee of the Corporation for Cause; or (iv) any
other conduct or act reasonably determined by the Corporation to be injurious,
detrimental or prejudicial to any interest of the Corporation. “Cause” means
Participant’s (a) willful and continued failure to follow the Corporation’s
reasonable direction or to perform any duties reasonably required of Participant
(other than any such failure resulting from his Disability or from termination
by Participant for Good Reason, if applicable), after written demand for
substantial performance is delivered to Participant specifying in reasonable
detail the manner in which Participant has not performed, and Participant has
not remedied such failure within 30 days after notice thereof, (b) material
violation of, or failure to act upon or report known or suspected violations of,
the Corporation’s Guidelines for Business Conduct, as amended from time to time,
(c) conviction of, or a plea of nolo contendere with respect to, any felony, (d)
commission of any criminal, fraudulent, or dishonest act in connection with
Participant’s employment, (e) material breach of this Agreement which, if
capable of remedy, continues for a period of 30 days without remedy thereof by
Participant after notice thereof, or two or more such breaches in any two month
period, or (f) one or more instances of willful misconduct or gross negligence
that, individually or in the aggregate, is materially detrimental to the
Corporation’s interests. “Good Reason” means the existence of one or more of the
following conditions without the Participant’s consent, so long as the
Participant provided written notice to the Corporation of the existence of the
condition not later than 90 days after the initial existence of the condition
and the condition has not been remedied within 30 days after receipt of such
notice: (a) a material reduction in the Participant’s base salary other than in
connection with a general reduction affecting a group of employees; (b) a
relocation of the Participant’s primary work location by more than 100 miles; or
(c) any material reduction in the Participant’s authority, duties or
responsibilities.
c.    “Confidential Information” includes any business, financial and other
sensitive, confidential, proprietary and trade secret information which is of
unique value to the Corporation. Examples of Confidential Information include:
inventions, improvements and designs; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing
information; computer programs, source codes, models and databases; analytical
models; human resources strategies; customer lists and information; and supplier
and vendor lists and other information which is not generally available to the
public.


6

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




14.It is the Corporation’s intention that the securities represented by the
Award will be exempt from Section 16(b) of the Exchange Act by reason of Rule
16b-3. In the event that exercise of any decision-making power granted by the
Plan or this Agreement to the Participant or the Committee will result in the
loss of such exemption, then the Participant or the Committee, as the case may
be, shall not be entitled to exercise such power, which shall be exercised by
the remaining members of the Committee or the Board, as the case may be.
15.If at any time the Corporation or the Committee shall determine, in its
discretion, that the listing, registration or qualification of any shares of
Stock to be paid upon the vesting of this Award upon any securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance of such Stock hereunder, such Stock shall not be issued
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the
Corporation and the Committee. In addition, the Corporation may at any time
require, as a condition to the issuance or delivery of such Stock, that the
Participant represent in writing that he is acquiring such Stock for investment
purposes only and not with a view to distribution and in such event, the
Corporation may endorse an appropriate legend on the certificate representing
the shares of Stock and cause the transfer agent to make an appropriate notation
on its books with respect to such shares.
16.All compensation payable under this Agreement will be subject to applicable
tax withholding and other required or authorized deductions prior to the
issuance of any shares, and shall be subject in all respects to the terms,
provisions and conditions of the Plan. Such tax withholding and other tax
obligations may be satisfied by the Participant electing to receive the net
shares representing the difference between the current fair market value and the
tax amount required to be withheld.
17.The Corporation and Committee make no representations concerning the tax
consequences of the Award under Code Section 409A or any other federal, state or
local tax law. Tax consequences will depend, in part, upon the application of
relevant tax law, including Code Section 409A, to the relevant facts and
circumstances. Participants should consult a competent and independent tax
advisor regarding the tax consequences of the Award.
18.Any and all compensation paid or required to be paid pursuant to this
Agreement, including the issuance of shares of Stock, shall be subject to
repayment to the Corporation by Participant (and the Participant’s Beneficiary,
heirs and estate) pursuant to the terms of any clawback, recoupment or other
policy implemented from time to time by the Corporation, as amended.
19.This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware.
[SIGNATURE PAGE TO FOLLOW]


7

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
LCI INDUSTRIES


By:__________________________
Date:_________________________


 
(Participant’s Signature)


 
(Date)
 
(Street Address):
 
(City, State, Zip Code)
 
(Social Security Number)











8

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




Annex A




EPS Growth Example




[2]-Year Target Annualized Growth
Threshold [___]%
[___]%
Target [___]%
[___]%
Maximum [___]%
[___]%


←Step 1
←Step 2 Annualize
Starting EPS $[___]
Year 1
Year 2
Cumulative EPS Hurdle
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]
$[___]


←Step 3 Calc. Y1
←Step 4 Calc. Y2
←Step 5 Sum Y1+Y2
Payout
50%
100%
150%
 





9

--------------------------------------------------------------------------------

2018 EPS Performance Stock Unit Award Agreement
Draft of 2/12/18




BENEFICIARY DESIGNATION




I, ___________, designate the Beneficiary(ies) below to receive all of my
benefits payable in accordance with the terms of a Performance Stock Unit Award
Agreement entered into as of [DATE], 2018 between myself and LCI Industries and
issued to me pursuant to the LCI Industries Equity Award and Incentive Plan, as
Amended and Restated.
PRIMARY BENEFICIARY(IES)


Name
 
Percentage of Benefits
 
Relationship
 
Social Security
   Number   
 
 
 
 
 
 
 
 
 
 
 
 
 
 





CONTINGENT BENEFICIARIES (Will receive indicated portions of my Performance
Stock Unit Award referred to herein if
     no Primary Beneficiaries survive me)
                                                                          


Name
 
Percentage of Benefits
 
Relationship
 
Social Security
   Number   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





____________________________________            __________________        
Signature of Participant                        Date
    






10